t c no united_states tax_court brugene m landry petitioner v commissioner of internal revenue respondent docket no 18558-99l filed date p’s federal_income_tax returns for through were filed consistently late each return reflected an overpayment which p elected to apply toa subseguent year’s liability held the court has jurisdiction because the underlying tax_liability relates to federal_income_tax regardless of whether a deficiency was determined held further overpayments first claimed on returns filed more than years late are barred and r may proceed with collection of balances due as determined in a notice_of_determination concerning collection action s rugene m landry pro_se john d faucher for respondent - - cohen judge respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal income taxes for and petitioner contests the levy on the ground that the amounts in issue were paid_by excess taxes withheld in earlier years respondent declined to apply the excess withholding from years for which returns were filed more than years late unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioner resided in spring texas at the time that he filed his petition prior to and during the years in issue petitioner was employed as a staff financial representative for royal dutch shell group he is educated as an accountant and prepared and filed his own tax returns for all years from through petitioner filed joint tax returns with his wife deborah b landry petitioner’s return was filed on date his returns for and were filed on or about date his returns for and were filed no earlier than date petitioner’s return for was filed in date - - when he filed his returns as set forth above petitioner indicated that the overpayments claimed from withholding or carried over estimated_tax from prior years should be applied to the estimated_tax for the following year the joint income_tax return reported an overpayment of dollar_figure petitioner elected to apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected on his joint income_tax return to apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to apply this overpayment to his estimated income_tax for the tax_year the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to q4e- apply this overpayment to his estimated income_tax for the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from petitioner elected to apply this overpayment to his estimated income_tax for the tax_year the joint income_tax return reported an overpayment of dollar_figure including dollar_figure carried over from and payments of dollar_figure in estimated_taxes made during petitioner elected to apply this overpayment to his estimated income_tax for respondent applied the overpayments as directed by petitioner except in instances where the overpayments claimed by petitioner as credits could not be applied in full against petitioner’s liability because part of the carried over amounts had been deemed paid more than years before the return was filed claiming a credit for that amount opinion the petition in this case was filed in response to a notice_of_determination sent after a hearing under sec_6330 was conducted petitioner raised at the hearing his contention that the taxes that were the subject of proposed collection activity had been paid the record is unclear as to whether any deficiency was determined against petitioner by respondent nonetheless because the underlying tax_liability relates to federal income taxes over which we have jurisdiction we hold - - that we have jurisdiction in this proceeding see sec_6330 the notice_of_determination set forth in detail the application of the various amounts paid_by petitioner and those that were not credited to petitioner’s account because of late filing of his returns no other issues have been raised because the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled is properly at issue we review respondent’s determination de novo see 114_tc_176 petitioner does not dispute that his returns for and were filed more than years after they were due he contends however that it is unjust for the internal_revenue_service to fail to apply all of his overpayments to his outstanding tax_liabilities because he consistently paid his taxes early by not claiming refunds of excess withholding until the time that he belatedly filed his returns although he refers in his testimony to his mother’s death in date and to his father’s death in date he offers no bona_fide excuse for his failure_to_file timely returns starting with the return for due in it appears that sometime prior to date he made a deliberate decision not to file his returns until the three-year window of time for claiming refunds or credits was about to pass when that time came however family and employment obligations allegedly interfered with his plan in other words he knowingly failed to comply with his annual obligation to file a tax_return and he now seeks relief because he has lost refunds or credits to which he otherwise was entitled we are not impressed with petitioner’s equitable argument even if we were however we are bound by the strict terms of the statutory provisions limiting refunds or credits for overpayments to those properly claimed within years of the date paid see sec_6511 519_us_347 payments made by withholding from petitioner’s wages are deemed paid on the 15th day of the 4th month following the close of the tax_year see sec_6513 to the extent that overpayments were designated as estimated_tax payments for a subseguent year they were deemed made on the last day for filing the return see sec_6513 application of the credits in dispute was clearly barred as a matter of law petitioner is not entitled to credit for an amount_paid or deemed paid more than years before a return claiming a credit of that amount was filed respondent correctly determined that collection efforts should proceed to reflect the foregoing decision will be entered for respondent
